                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Adam Peterson,                                )
                                              )
               Plaintiff,                     )
                                              )       ORDER REQUIRING COMPLIANCE
       vs.                                    )       WITH LOCAL RULE RE FILING OF
                                              )       DEPOSITION TRANSCRIPTS
Murex Petroleum Corporation,                  )
Mickey Peck, company man,                     )
Stokes and Spiehler,                          )
Stokes and Spiehler Onshore, Inc.,            )
Earl Britzenhoff, Company Man, and            )
Phoenix Operating Company,                    )       Case No.1:17-cv-165
                                              )
               Defendants,                    )
                                              )
       and                                    )
                                              )
Murex Petroleum Corporation,                  )
                                              )
               Defendant and                  )
               Third-Party Plaintiff,         )
                                              )
       vs.                                    )
                                              )
WISCO, Inc.,                                  )
                                              )
               Third-Party Defendant.         )


       One or more of the parties have filed excerpts of deposition transcripts in support of their

motions. This is in contravention of the court’s local rule D.N.D. Civ. L. R. 7.1(D)(1), which

requires that copies of the complete transcripts be filed electronically in PDF format.

       The party or parties that have filed only excerpts must file complete copies within 2 days of

the date of this order. Failure to comply may result in any motions for which the excerpts have been

provided in support being summarily denied.


                                                  1
IT IS SO ORDERED.

Dated this 25th day of March, 2019.

                                          /s/ Charles S. Miller, Jr.
                                          Charles S. Miller, Jr., Magistrate Judge
                                          United States District Court




                                      2
